DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on January 19, 2021 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “232” has been used to designate both supply drum and collection drum in Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 252 (collection drum) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: lamination head in claims 1-10 is disclosed in Fig. 6 as a lamination device comprising of a supply drum, a cutter, a separator, a compaction roller, and a collection drum.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1, lines 11-15 recite, “at least one frame filler inner ply lamination head configured to laminate one or more frame filler inner plies over a protruding portion of the frame filler bottom ply at each frame filler location such that an overlapping portion of each frame filler bottom ply is non-covered by the frame filler inner ply at each frame filler location;”. Claim 7, which depends upon claim 1, recites, “the at least one stringer body lamination head is configured to laminate the stringer body portion such that a protruding portion of each frame filler bottom ply protrudes from each one of opposing stringer body side edges of the stringer body.”  This requires two protruding portions for each frame filler bottom ply whereas claim 1 only recites one protruding portion which creates an issue for insufficient antecedent basis in the claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4 and 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by by Danninger et al. (WO 2017084823, with US 20190224928 serving as English translation).
As to claim 1, Danninger discloses a production system for laying fiber tapes (Abstract).  As seen in Fig. 1, 2 and 18 below, the apparatus comprises of: a lamination station 5 comprised of a plurality of application heads capable of cutting and dispensing a ply of a desired dimension; and a movable lamination surface 37 upon which the application heads may place said ply.



    PNG
    media_image1.png
    500
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    698
    media_image2.png
    Greyscale






    PNG
    media_image3.png
    527
    611
    media_image3.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Danninger contains all of the structural limitations of claim 1.  It has at least 5 lamination heads for placing the recited frame filler outer ply, frame filler inner ply, stringer body ply, and frame filler outer ply.  The materials could then be laid up in the recited order by passing the recited lamination surface through the apparatus repeatedly until the desired build up is finished upon the lamination surface.
	As to claim 3, the apparatus of claim 1 is taught as seen above.  Danninger discloses that the plurality of lamination heads are stationary and the lamination surface is configured to translate underneath.  
	As to claim 4, the apparatus of claim 1 is taught as seen above.  Danniger discloses that the lamination surface can comprise of a translatable rigid lamination table 37 (Fig. 9).
	As to claims 6 and 7, the apparatus of claim 1 is taught as seen above.  Claims 6 and 7 recite method limitations the device of claim 1 would be capable of performing the recited method limitations by laying the materials up on the lamination surface in the desired order/configuration by passing the recited lamination surface through the apparatus repeatedly until the desired build up is finished upon the lamination surface.
As to claim 9, the apparatus of claim 1 is taught as seen above.  Claim 9 recites method limitations the device of claim 1 would be capable of performing the recited method limitations by laying the materials up on the lamination surface in the desired order/configuration by passing the recited lamination surface through the apparatus repeatedly so that the desired bevels may be formed by the application heads dispensing the desired materials.  
As to claim 10, the apparatus of claim 1 is taught as seen above.  Claim 10 recites method and materials worked upon limitations that an application head of Danninger unutilized by the recited method of claim 1 would dispense the desired frame filler external ply prior to the build-up of the other recited materials to create the desired build-up upon the lamination surface.   

Claim(s) 1, 5-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 8336596) 
As to claims 1 and 5, Nelson discloses a production system for laying fiber tapes (Abstract).  As seen in Fig. 8 and 14 below, the apparatus comprises of: a lamination station comprised of a plurality of application heads 36 capable of cutting and dispensing a ply of a desired dimension; wherein said application heads are placed upon a gantry; this allows the application heads to move in both the X and Y coordinates over a stationary lamination surface upon which application heads may place plies of material.  






    PNG
    media_image4.png
    719
    560
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    549
    682
    media_image5.png
    Greyscale

Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of Nelson contains all of the structural limitations of claim 1.  It has at least 5 lamination heads for placing the recited frame filler outer ply, frame filler inner ply, stringer body ply, and frame filler outer ply.  The materials could then be laid up in the recited order by passing the application heads over the lamination surface repeatedly until the desired build up is finished upon the lamination surface.
As to claims 6 and 7, the apparatus of claim 1 is taught as seen above.  Claims 6 and 7 recite method limitations the device of claim 1 would be capable of performing the recited method limitations by laying the materials up on the lamination surface in the desired order/configuration by passing the recited lamination surface through the apparatus repeatedly until the desired build up is finished upon the lamination surface.
As to claim 9, the apparatus of claim 1 is taught as seen above.  Claim 9 recites method limitations the device of claim 1 would be capable of performing the recited method limitations by laying the materials up on the lamination surface in the desired order/configuration by passing the recited lamination surface through the apparatus repeatedly so that the desired bevels may be formed by the application heads dispensing the desired materials.  
As to claim 10, the apparatus of claim 1 is taught as seen above.  Claim 10 recites method and materials worked upon limitations that an application head of Nelson unutilized by the recited method of claim 1 would dispense the desired frame filler external ply prior to the build-up of the other recited materials to create the desired build-up upon the lamination surface.   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6, 7, 9 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/862010. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of ‘010 recites: a lamination surface; a plurality of lamination heads positioned and capable of laying material upon at least one previously laid material upon the lamination surface.  As to the recitation in claim 1 of ‘010 that the lamination heads are positioned end-to-end and that the lamination surface is configured to pass under the stationary lamination heads, removal of the previously recited limitations when said limitations were not desired or required would have been obvious.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
As to the recited number of application heads being five, this would have amounted to a mere duplication/multiplication of parts which would have bene obvious to one of ordinary skill at the time of the invention.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of ‘010 above contains all of the structural limitations of claim 1.  It has at least 5 lamination heads for placing the recited frame filler outer ply, frame filler inner ply, stringer body ply, and frame filler outer ply.  
As to claim 2, the apparatus of claim 1 is taught as seen above.  Claim 1 of ‘010 recites that the plurality of lamination heads are positioned in an end-to-end relationship as currently claimed. 
  As to claim 3, the apparatus of claim 1 is taught as seen above.  Claim 1 of ‘010 recites that the plurality of lamination heads are stationary and the lamination surface is configured to translate underneath the lamination heads as claimed.  
As to claim 4, the apparatus of claim 1 is taught as seen above.  Claim 4 recites the same limitations as claim 4 of ‘010.
As to claims 6, 7 and 9, the apparatus of claim 1 is taught as seen above.  Claims 6, 7 and 9 recite method limitations the device of claim 1 would be capable of performing the recited method by laying the materials up on the lamination surface in the desired order/configuration such as creating protruding portions with the frame filler, beveled angled with the stringer material or frame filler external ply lamination.  
As to claim 10, the apparatus of claim 1 is taught as seen above.  Adding another lamination head to lay a frame filler external ply would have been obvious since it would amount to a duplication of parts.  The modified apparatus of claim 1 of ‘010 would be capable of performing the recited method by laying the materials up on the lamination surface in the desired order/configuration.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 8 recites that the at least one stringer body lamination head and/or at least one frame filler inner ply lamination head is configured as a dual-spindle lamination head configured to simultaneously laminate respectively a spaced-apart parallel pair of stringer body plies and a spaced-apart parallel pair of frame filler inner plies.  The closest prior art of Danninger et al. (WO 2017084823) in Fig. 1 and 2 disclose multiple application heads spaced a part form one another upon the same frame that would be capable of placing spaced apart inner plies on a lamination surface simultaneously as recited by the method limitations of claim 8, but does not teach a dual-spindle application head capable of laying material simultaneously in a spaced apart configuration as currently claimed.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745